Exhibit 10.8

 

letterhead BL JPMlogo [lmca20160630ex108668003001.jpg]

 

 

Execution Version

 

 

June 22, 2016

 

To: Liberty Media Corporation

12300 Liberty Blvd

Englewood, CO 80112

Attention: Treasurer

Telephone No.:    (720) 771-0584

Facsimile No.:     (720) 875-6526

 

From:JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

England

 

Re:Additional Cash Convertible Bond Hedge Transaction

 

The purpose of this letter agreement (this “Amended and Restated Confirmation”)
is to amend and restate the terms and conditions of the cash convertible bond
hedge transaction entered into between JPMorgan Chase Bank, National
Association, London Branch (“Dealer”) and Liberty Media Corporation
(“Counterparty”) as of the Trade Date specified below (the “Transaction”) to
give effect to the adjustments in respect of the Supplemental Indenture executed
by Counterparty on April 15, 2016 (the “Supplemental Indenture”), which amended
the Indenture (as defined below) in respect of the common stock reclassification
(the “Reclassification”) effected by Counterparty in April 2016, confirm the
parties’ agreement to the amendments to the Indenture contemplated by the
Supplemental Indenture and reflect all adjustments under the Transaction prior
to the occurrence of the Reclassification.  The parties agree that adjustments
to the Transaction in connection with the Reclassification shall be deemed to be
effective as of April 15, 2016.  This Amended and Restated Confirmation, dated
June 22, 2016 (the “Amendment and Restatement Date”), amends and restates in its
entirety the Confirmation, dated October 11, 2013, between Dealer and
Counterparty (the “Original Confirmation”) and constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below.  All references to the
Original Confirmation in any documentation between the parties shall be to this
Amended and Restated Confirmation.  This Amended and Restated Confirmation shall
replace any previous agreements, including the Original Confirmation, and serve
as the final documentation for the Transaction.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this Amended
and Restated Confirmation.  In the event of any inconsistency between the Equity
Definitions and this Amended and Restated Confirmation, this Amended and
Restated Confirmation shall govern.  Certain defined terms used herein are based
on terms that are defined in the Offering Memorandum dated October 10, 2013 (the
“Offering Memorandum”) relating to the 1.375% Cash Convertible Senior Notes Due
2023 (as originally issued by Counterparty, the “Convertible Notes” and each USD
1,000 principal amount of Convertible Notes, a “Convertible Note”) issued by
Counterparty in an aggregate initial principal amount of USD 900,000,000 (as
increased by an aggregate principal amount of USD 100,000,000 pursuant to the
Initial Purchasers’ (as defined herein) exercise of their option to purchase
additional Convertible Notes pursuant to the Purchase Agreement (as defined
herein)) pursuant to an indenture dated October 17, 2013 between Counterparty,
as issuer, and U.S. Bank National Association, as trustee (as amended by the
Supplemental Indenture, the “Indenture”).  In the event of any inconsistency
between the terms defined in the Offering Memorandum, the Indenture and this
Amended and Restated Confirmation, this Amended and Restated Confirmation shall
govern.  References to the Indenture herein are references to the Indenture as
in effect on the date of the execution of the Supplemental Indenture, and if the

 

 



JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London, E14 5JP
Authorised and regulated by the Financial Services Authority

--------------------------------------------------------------------------------

 



 

Indenture is further amended following such date, any such amendment will be
disregarded for purposes of this Amended and Restated Confirmation unless the
parties agree otherwise in writing.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Amended and Restated Confirmation
relates on the terms and conditions set forth below.

 

1.This Amended and Restated Confirmation evidences a complete and binding
agreement between Dealer and Counterparty as to the terms of the Transaction to
which this Amended and Restated Confirmation relates.  This Amended and Restated
Confirmation shall supplement, form a part of, and be subject to an agreement in
the form of the ISDA 2002 Master Agreement (the “Agreement”) as if Dealer and
Counterparty had executed an agreement in such form (but without any Schedule
except for the election of the laws of the State of New York as the governing
law (without reference to choice of law doctrine) and the other elections
specified herein) on the Trade Date.  In the event of any inconsistency between
provisions of the Agreement and this Amended and Restated Confirmation, this
Amended and Restated Confirmation will prevail for the purpose of the
Transaction to which this Amended and Restated Confirmation relates.  The
parties hereby agree that no transaction other than the Transaction to which
this Amended and Restated Confirmation relates shall be governed by the
Agreement.

 

2.The Transaction constitutes a Share Basket Option Transaction for purposes of
the Equity Definitions.  The terms of the particular Transaction to which this
Amended and Restated Confirmation relates are as follows:

 

General Terms.

 

Trade Date:

October 11, 2013

Effective Date:

The third Exchange Business Day immediately prior to the Premium Payment Date

Option Style:

“Modified American”, as described under “Procedures for Exercise” below

Option Type:

Call

Buyer:

Counterparty

Seller:

Dealer

Basket:

As specified in Annex I

Number of Options:

100,000.  For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty.  In no event will the Number of Options
be less than zero.

Applicable Percentage:

33.33%

Option Entitlement:

A number equal to the product of the Applicable Percentage and 21.0859 Baskets
per Option.

Strike Price:

USD 47.4251

Premium:

USD 9,462,387

Premium Payment Date:

October 17, 2013

 





2

--------------------------------------------------------------------------------

 



 

Exchange:

In respect of each Share comprising the Basket, The NASDAQ Global Select Market.

Related Exchange(s):

In respect of each Share comprising the Basket, all Exchanges.

Excluded Provisions:

Sections 12.03 and 12.04(j) of the Indenture.

Procedures for Exercise.

 

Conversion Date:

With respect to any conversion of a Convertible Note, the date on which the
Noteholder (as such term is defined in the Indenture) of such Convertible Note
satisfies all of the requirements for conversion thereof as set forth in
Section 12.02 of the Indenture.

Free Convertibility Date:

April 15, 2023

Expiration Time:

The Valuation Time

Expiration Date:

October 15, 2023, subject to earlier exercise.

Multiple Exercise:

Applicable, as described under “Automatic Exercise” below.

Automatic Exercise:

Notwithstanding Section 3.4 of the Equity Definitions, and subject to
Section 9(h)(ii), on each Conversion Date in respect of which a Notice of
Conversion (as such term is defined in the Indenture) that is effective as to
Counterparty has been delivered by the relevant converting Noteholder, a number
of Options equal to the number of Convertible Notes in denominations of USD
1,000 as to which such Conversion Date has occurred  but that are not “Relevant
Convertible Notes” under, and as defined in, the amended and restated
confirmation between the parties hereto regarding the Base Cash Convertible Bond
Hedge Transaction with a trade date of October 10, 2013 (the “Base Cash
Convertible Bond Hedge Transaction Confirmation”) (such Convertible Notes, each
in denominations of USD1,000 principal amount, the “Relevant Convertible Notes”
for such Conversion Date) shall be deemed to be automatically exercised;
provided that such Options shall be exercised or deemed exercised only if
Counterparty has provided a Notice of Exercise to Dealer in accordance with
“Notice of Exercise” below. For purposes of determining whether any Convertible
Notes will be Relevant Convertible Notes hereunder or under the Base Cash
Convertible Bond Hedge Transaction Confirmation, Convertible Notes that are
converted pursuant to the Indenture shall be allocated first to the Base Cash
Convertible Bond Hedge Transaction Confirmation until all Options thereunder are
exercised or terminated.

 

Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.

 





3

--------------------------------------------------------------------------------

 



 

Notice of Exercise:

Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options, Counterparty must
notify Dealer in writing before 5:00 p.m. (New York City time) on the Scheduled
Valid Day immediately preceding the scheduled first day of the Settlement
Averaging Period for the Options being exercised (the “Exercise Notice
Deadline”) of (i) the number of such Options and (ii) the scheduled first day of
the Settlement Averaging Period and the scheduled Settlement Date; provided that
in respect of Options relating to Convertible Notes with a Conversion Date
occurring on or after the Free Convertibility Date, such notice may be given on
or prior to the second Scheduled Valid Day immediately preceding the Expiration
Date and need only specify the number of such Options.  For the avoidance of
doubt, if Counterparty fails to give such notice when due in respect of any
exercise of Options hereunder, Dealer’s obligation to make any payment in
respect of such exercise shall be permanently extinguished, and late notice
shall not cure such failure; provided that notwithstanding the foregoing, such
notice (and the related exercise of Options) shall be effective if given after
5:00 p.m. (New York City time) on the Exercise Notice Deadline, but prior to
5:00 PM, New York City time, on the fifth Scheduled Valid Day following the
Exercise Notice Deadline, in which event the Calculation Agent shall have the
right to adjust the Option Cash Settlement Amount as appropriate to reflect the
additional costs (including, but not limited to, hedging mismatches and market
losses) and expenses incurred by Dealer in connection with its hedging
activities (including the unwinding of any hedge position) as a result of Dealer
not having received such notice on or prior to the Exercise Notice Deadline and,
if appropriate, to delay the Settlement Date.

Valuation Time:

At the close of trading of the regular trading session on the Exchange; provided
that if the principal trading session in respect of any Shares is extended, the
Calculation Agent shall determine the Valuation Time in its reasonable
discretion.

Market Disruption Event:

Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:

 

“‘Market Disruption Event’ means, in respect of any Shares comprising the
Basket, (i) a failure by the primary exchange or quotation system on which such
Shares trade or are quoted, as applicable, to open for trading during its
regular trading session or (ii) the occurrence or existence prior to 1:00
p.m. (New York City time) on any Valid Day for such Shares of an aggregate one
half-hour period of any suspension or limitation imposed on trading (by reason
of movements in price exceeding limits permitted by the relevant exchange or
quotation system, as

 





4

--------------------------------------------------------------------------------

 



 

 

applicable, or otherwise) in such Shares or in any options, contracts or future
contracts relating to such Shares.”

Settlement Terms. 

 

Settlement Method:

Cash Settlement

Cash Settlement:

In lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date, the Option Cash Settlement Amount
in respect of any Option exercised or deemed exercised hereunder.  In no event
will the Option Cash Settlement Amount be less than zero.

Option Cash Settlement Amount:

In respect of any Option exercised or deemed exercised, an amount in cash equal
to (A) the sum of the products, for each Valid Day during the Settlement
Averaging Period for such Option, of (x) the Option Entitlement on such Valid
Day multiplied by (y) the Relevant Price on such Valid Day less the Strike
Price, divided by (B) the number of Valid Days in the Settlement Averaging
Period; provided that if the calculation contained in clause (y) above results
in a negative number, such number shall be replaced with the number “zero”;
provided,  further, however, that if a Market Disruption Event affecting fewer
than all Shares comprising the Basket occurs on a day that, but for the Market
Disruption Event, would have been a Valid Day during the Settlement Period (a
“Partially Disrupted Day”), the Calculation Agent shall have the right to adjust
the Option Cash Settlement Amount as appropriate to reflect the additional costs
(including, but not limited to, hedging mismatches and market losses) and
expenses incurred by Dealer in connection with its commercially reasonable
hedging activities (including the unwinding of any such hedge position) as a
result of Dealer having engaged in hedging activities (including the unwinding
of any hedge position in whole or in part) on such Partially Disrupted Day.

Valid Day:

A day on which (i) there is no Market Disruption Event with respect to any
Shares comprising the Basket and (ii) trading in all Shares comprising the
Basket generally occurs on the primary exchange or quotation system on which
such Shares then trade or are quoted.  If all such Shares are not traded or
quoted, “Valid Day” means a Business Day.

Scheduled Valid Day:

A day that is scheduled to be a Valid Day.

Business Day:

Any day other than a Saturday, a Sunday or a day on which the banking
institutions in New York City are authorized or obligated by law or executive
order to close or be closed.

Relevant Price:

On any Valid Day, the sum of the products of the Relevant Share Prices (as
defined below) on such Valid

 





5

--------------------------------------------------------------------------------

 



 

 

Day for each Share comprising the Basket multiplied by the relevant Number of
Shares comprising the Basket.

 

The “Relevant Share Price” shall mean, on any Valid Day for each Share
comprising the Basket, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on the applicable Bloomberg page for such
Share (as set forth in Annex I) in respect of the period from the scheduled
opening time of the Exchange to the Scheduled Closing Time of the Exchange on
such Valid Day (or if such volume-weighted average price is unavailable or is
manifestly incorrect, as determined by the Calculation Agent, the market value
of one such Share on such Valid Day, as determined by the Calculation Agent
using, if practicable, a volume-weighted average method).  The Relevant Share
Price will be determined without regard to after hours trading or any other
trading outside of the regular trading session trading hours.

Settlement Averaging Period:

For any Option:

 

(i)   if the related Conversion Date occurs prior to the Free Convertibility
Date, the 40 consecutive Valid Days commencing on, and including, the third
Valid Day following such Conversion Date; or

 

(ii)   if the related Conversion Date occurs on or following the Free
Convertibility Date, the 40 consecutive Valid Days commencing on, and including,
the 42nd Scheduled Valid Day immediately prior to the Expiration Date.

Settlement Date:

For any Option, the date cash is paid under the terms of the Indenture with
respect to the conversion of the Convertible Note related to such Option.

Settlement Currency:

USD

 

3.Additional Terms applicable to the Transaction.

 

Adjustments applicable to the Transaction:

 

 

 

Potential Adjustment Events:

Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment under the
Indenture to the “Conversion Rate”, the “Securities Basket” or the composition
of “Reference Property” or to any “Last Reported Sale Price”, “Daily VWAP” or
“Daily Settlement Amount” (each as defined in the Indenture).  For the avoidance
of doubt, Dealer shall not have any delivery or payment obligation hereunder,
and no adjustment shall be made to the terms of the Transaction, on account of
(x) any distribution of cash, property or securities by Counterparty to holders
of the Convertible Notes (upon conversion or otherwise) or

 





6

--------------------------------------------------------------------------------

 



 

 

 

 

(y) any other transaction in which holders of the Convertible Notes are entitled
to participate, in each case, in lieu of an adjustment under the Indenture of
the type referred to in the immediately preceding sentence (including, without
limitation, pursuant to the second sentence of Section 12.04(c) of the Indenture
or the second sentence of Section 12.04(d) of the Indenture).

 

 

Method of Adjustment:

Calculation Agent Adjustment, which means that, notwithstanding
Section 11.2(c) of the Equity Definitions, upon any Potential Adjustment Event,
the Calculation Agent shall make a corresponding adjustment to any one or more
of the Basket, Strike Price, Number of Options, Option Entitlement and any other
variable relevant to the exercise, settlement or payment for the Transaction;
provided that, notwithstanding the foregoing, if the Calculation Agent in good
faith and following consultation with Counterparty disagrees with any adjustment
to the Convertible Notes that involves or could have involved an exercise of
discretion by Counterparty or its board of directors (including, without
limitation, pursuant to Section 12.04(i) of the Indenture or in connection with
any proportional adjustment or the determination of the fair value of any
securities, property, rights or other assets), then in each such case, the
Calculation Agent will determine the adjustment to be made to any one or more of
the Basket, Strike Price, Number of Options, Option Entitlement and any other
variable relevant to the exercise, settlement or payment for the Transaction in
a commercially reasonable manner; provided further that the Calculation Agent
may limit or alter any such adjustment referenced in this paragraph so that the
fair value of the Transaction to Dealer (taking into account a commercially
reasonable hedge position and any losses or costs from adjustment thereto
resulting from the applicable event or announcement thereof) is not adversely
affected as a result of such adjustment, it being understood that the
Calculation Agent may consider, following consultation with Counterparty and as
part of its determination as to whether and how to limit or alter any such
adjustment, the trading and other characteristics (and expected trading and
other characteristics) of the Shares comprising the Basket (including, without
limitation, the liquidity and volatility characteristics thereof) for a period
of time it determines appropriate, in its commercially reasonable judgment,
following the occurrence of the relevant event.

 

 

 

 

Dilution Adjustment Provisions:

Sections 12.04(a) through (g) and (i) of the Indenture.

 

 

Extraordinary Events applicable to the Transaction:

 

 

 

Merger Events:

Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the

 





7

--------------------------------------------------------------------------------

 



 

 

definition of “Merger Event” in Section 12.05 of the Indenture.

 

 

Tender Offers:

Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 12.04(e) of the Indenture.

 

 

Consequence of Merger Events / Tender Offers / Potential Adjustment Events:

Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Basket or the Shares (in the case of a
Merger Event), Strike Price, Number of Options, Option Entitlement and any other
variable relevant to the exercise, settlement or payment for the Transaction;
provided, however, that such adjustment shall be made without regard to any
adjustment to the Conversion Rate pursuant to any Excluded Provision; and
provided that, notwithstanding the foregoing, if the Calculation Agent in good
faith and following consultation with Counterparty disagrees with any adjustment
to the Convertible Notes that involves or could have involved an exercise of
discretion by Counterparty or its board of directors, then in each such case,
the Calculation Agent will determine the adjustment to be made to any one or
more of the Basket or the Shares (in the case of a Merger Event), Strike Price,
Number of Options, Option Entitlement and any other variable relevant to the
exercise, settlement or payment for the Transaction in a commercially reasonable
manner; and provided further that the Calculation Agent may limit or alter any
such adjustment referenced in this paragraph so that the fair value of the
Transaction to Dealer (taking into account a commercially reasonable hedge
position and any losses or costs from adjustments thereto resulting from the
applicable event or announcement thereof) is not adversely affected as a result
of such adjustment, it being understood that the Calculation Agent may consider,
following consultation with Counterparty and as part of its determination as to
whether and how to limit or alter any such adjustment, the trading and other
characteristics (and expected trading and other characteristics) of the Shares
comprising the Basket (including, without limitation, the liquidity and
volatility characteristics thereof) for a period of time it determines
appropriate, in its commercially reasonable judgment, following the occurrence
of the relevant event; and provided further that if, (i) with respect to a
Merger Event or a Tender Offer, the consideration for any Shares includes (or,
at the option of a holder of such Shares, may include) shares of an entity or
person that is not a corporation or is not organized under the laws of the
United States, any State thereof or the District of

 





8

--------------------------------------------------------------------------------

 



 

 

Columbia or (ii) with respect to a Merger Event, Tender Offer or Potential
Adjustment Event, the Counterparty to the Transaction following such Merger
Event, Tender Offer or Potential Adjustment Event will not be a corporation or
will not be the sole Issuer for all of the Shares comprising the Basket
following such Merger Event, Tender Offer or Potential Adjustment Event, then
Cancellation and Payment (Calculation Agent Determination) or Partial
Cancellation and Payment (Calculation Agent Determination) may apply at Dealer’s
sole election.

 

 

Nationalization, Insolvency or Delisting:

Cancellation and Payment (Calculation Agent Determination) or Partial
Cancellation and Payment (Calculation Agent Determination), at Dealer’s sole
election; provided that, in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange for any Shares comprising the Basket is located in the
United States and the relevant Shares are not immediately re-listed, re-traded
or re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or their respective successors); if such
Shares are immediately re-listed, re-traded or re-quoted on any of the New York
Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or
their respective successors), such exchange or quotation system shall thereafter
be deemed to be the Exchange for such Shares and the Calculation Agent shall
make any adjustments it deems necessary to the terms of the Transaction, as if
Modified Calculation Agent Adjustment were applicable to such event.

 

 

Additional Disruption Events:

 

 

 

Change in Law:

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) adding the words “(including, for the avoidance of doubt
and without limitation, adoption or promulgation of new regulations authorized
or mandated by existing statute)” at the end of clause (A) thereof,
(ii) replacing the phrase “the interpretation” in the third line thereof with
the phrase “or announcement of the interpretation (whether or not formal)”,
(iii) adding the words “or any Hedge Positions” after the word “Shares” in
clause (X) thereof, (iv) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade Date or the Amendment and Restatement Date” and (v) adding the
words “, or holding, acquiring or disposing of any Shares or any Hedge Positions
relating to,” after the word “under” in clause (Y) thereof”.

 

 

Hedging Disruption:

Applicable; provided that:

 





9

--------------------------------------------------------------------------------

 



 

 

(i)   Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof:  “in the
manner contemplated by the Hedging Party on the Trade Date or the Amendment and
Restatement Date” and (b) inserting the following two phrases at the end of such
Section:

 

 

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 

 

 

(ii)  Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof,  after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption (which may be a pro rata portion of the entire Transaction or
the portion of the Transaction represented by the affected portion of the
Basket)”.

 

 

Increased Cost of Hedging:

Applicable; provided that:

 

 

 

(i) Section 12.9(a)(vi) of the Equity Definitions is hereby amended by inserting
the following parenthetical immediately following the term “equity price risk”
in the fifth line thereof:  “(including, for the avoidance of doubt and without
limitation, stock price risk and volatility risk)”; and

 

 

 

(ii) Section 12.9(b)(vi) of the Equity Definitions is hereby amended by
inserting the following words immediately following the word “Transaction” in
clause (C) thereof:  “or, at the option of the Hedging Party, the portion of the
Transaction affected by such Increased Cost of Hedging (which may be a pro rata
portion of the entire Transaction or the portion of the Transaction represented
by the affected portion of the Basket)”.

 

 

Hedging Party:

For all applicable Additional Disruption Events, Dealer.

 

 

Determining Party:

For all applicable Extraordinary Events, Dealer.

 

 

Non-Reliance:

Applicable

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

Applicable

 

 

Additional Acknowledgments:

Applicable

 

 

4.           Calculation Agent.

Dealer; provided that all determinations and adjustments by the Calculation
Agent hereunder shall be made in good faith and in a commercially reasonable
manner; provided

 





10

--------------------------------------------------------------------------------

 



 

 

further that, upon receipt of a written request from Counterparty following any
determination or adjustment made by the Calculation Agent hereunder, the
Calculation Agent shall, with reasonable promptness, provide Counterparty with a
written explanation describing in reasonable detail such determination or
adjustment (including any quotations, market data or information from internal
sources used in making such determination or adjustment, but without disclosing
the Calculation Agent’s proprietary models or other information that may be
proprietary or confidential).

 

5.Account Details.

 

(a)Account for payments to Counterparty:

 

Bank:              US Bank

ABA#:            102000021

Acct No.:        103690229663

Acct Name:     Liberty Media Corporation

 

(b)Account for payments to Dealer:

 

Bank:               JPMorgan Chase Bank, N.A.

ABA#:             021000021

Acct No.:         099997979

Beneficiary:     JPMorgan Chase Bank, N.A. New York

Ref:                  Derivatives

 

6.Offices.

 

(a)The Office of Counterparty for the Transaction is:  Inapplicable,
Counterparty is not a Multibranch Party.

 

(b)The Office of Dealer for the Transaction is: London

 

7.Notices.

 

(a)Address for notices or communications to Counterparty:

 

Liberty Media Corporation

12300 Liberty Blvd

Englewood, CO 80112

Attention: Treasurer

Telephone No.:   (720) 771-0584

Facsimile No.:    (720) 875-6526

 

(b)Address for notices or communications to Dealer:

 

JPMorgan Chase Bank, National Association

EDG Marketing Support

Email:                  edg_notices@jpmorgan.com

                             edg_ny_corporate_sales_support@jpmorgan.com

Facsimile No:      1-866-886-4506

 





11

--------------------------------------------------------------------------------

 



With a copy to:

 

Attention:             Santosh Sreenivasan

Title:                    Managing Director, Global Head of Equity-Linked
Capital Markets

Telephone No:     1-212-622-5604

Facsimile No:      1-212-622-6037

 

8.Representations, Warranties and Agreements of Counterparty.

 

Each of the representations and warranties of Counterparty set forth in
Section 1 of the Purchase Agreement (the “Purchase Agreement”), dated as of
October 10, 2013, between Counterparty and Morgan Stanley & Co. LLC, Citigroup
Global Markets Inc. and J.P. Morgan Securities LLC, as representatives of the
Initial Purchasers party thereto (the “Initial Purchasers”), was true and
correct as of the Trade Date.  Counterparty hereby further represents and
warrants to, and agrees with, Dealer as of the Trade Date and on and as of the
Premium Payment Date and the Amendment and Restatement Date that:

 

(a)Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Amended and Restated
Confirmation has been duly and validly executed and delivered by Counterparty
and constitutes its valid and binding obligation, enforceable against
Counterparty in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that
rights to indemnification and contribution hereunder may be limited by federal
or state securities laws or public policy relating thereto.

 

(b)Neither the execution and delivery of this Amended and Restated Confirmation
nor the incurrence or performance of obligations of Counterparty hereunder will
conflict with or result in a breach of the certificate of incorporation or
by-laws (or any equivalent documents) of Counterparty, or any applicable law or
regulation, or any order, writ, injunction or decree of any court or
governmental authority or agency, or any agreement or instrument to which
Counterparty or any of its subsidiaries is a party or by which Counterparty or
any of its subsidiaries is bound or to which Counterparty or any of its
subsidiaries is subject, or constitute a default under, or result in the
creation of any lien under, any such agreement or instrument.

 

(c)No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Amended and Restated
Confirmation, except such as have been obtained or made and such as may be
required under the Securities Act of 1933, as amended (the “Securities Act”) or
state securities laws.

 

(d)Counterparty is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

(e)Counterparty is an “eligible contract participant” (as such term is defined
in Section 1a(18) of the Commodity Exchange Act, as amended, and CFTC
regulations (17 CFR § 1.3)), other than a person that is an eligible contract
participant under Section 1a(18)(C) of the Commodity Exchange Act, because it is
a corporation, partnership, organization, trust, or other entity (other than a
commodity pool or a proprietorship) that has total assets exceeding $10,000,000.

 

(f)Each of it and its controlled affiliates is not, on the date of this
representation, in possession of any material non-public information with
respect to Counterparty or any Shares.

 

(g)No state or local (including any non-U.S. jurisdiction’s) law, rule,
regulation or regulatory order applicable to any Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person





12

--------------------------------------------------------------------------------

 



or entity) as a result of Dealer or its affiliates owning or holding (however
defined) such Shares; provided that Counterparty makes no representation or
warranty regarding any such requirement that is applicable generally to the
ownership of equity securities by Dealer or its affiliates solely as a result of
their being a financial institution or broker-dealer.

 

(h)Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

 

(i)Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties or taking any position or expressing any view with respect to the
treatment of the Transaction under any accounting standards including ASC Topic
260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and
Hedging — Contracts in Entity’s Own Equity (or any successor issue statements)
or under FASB’s Liabilities & Equity Project.

 

(j)Counterparty understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.

 

(k)Counterparty has not and will not directly or indirectly violate any
applicable law (including, without limitation, the Securities Act and the
Exchange Act) in connection with the Transaction.

 

(l)Prior to the Amendment and Restatement Date, Counterparty shall deliver to
Dealer a resolution of Counterparty’s board of directors or an authorized
committee thereof authorizing the amendment and restatement of the Transaction
and such other certificate or certificates as Dealer shall reasonably request
including but not limited to an incumbency certificate, dated as of the
Amendment and Restatement Date, of Counterparty in customary form.

 

9.Other Provisions.

 

(a)Opinions.  Counterparty shall deliver to Dealer an opinion of counsel, dated
as of the Amendment and Restatement Date, with respect to the matters set forth
in Sections 8(a) through (c) of this Amended and Restated
Confirmation.  Delivery of such opinion to Dealer shall be a condition precedent
for the purpose of Section 2(a)(iii) of the Agreement with respect to each
obligation of Dealer under Section 2(a)(i) of the Agreement.

 

(b)Repurchase Notices.  Counterparty shall, on any day on which Counterparty
effects any repurchase of any Shares comprising the Basket, promptly give Dealer
a written notice of such repurchase (a “Repurchase Notice”) on such day if
following such repurchase, the Option Equity Percentage (as defined below) for
any Shares comprising the Basket as determined on the date of such Repurchase
Notice is (i) greater than 8.0% and (ii) greater by 0.5% than the Option Equity
Percentage for such Shares included in the immediately preceding Repurchase
Notice (or, in the case of the first such Repurchase Notice, greater than the
Option Equity Percentage for such Shares as of the Amendment and Restatement
Date).  Counterparty agrees to indemnify and hold harmless Dealer and its
affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Dealer’s hedging
activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and expenses (including reasonable attorney’s fees), joint or
several, which an Indemnified Person may become subject to, as a result of
Counterparty’s failure to provide Dealer with a Repurchase Notice on the day and
in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written





13

--------------------------------------------------------------------------------

 



request, each of such Indemnified Persons for any reasonable legal or other
expenses incurred in connection with investigating, preparing for, providing
testimony or other evidence in connection with or defending any of the
foregoing.  If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding.  Counterparty shall not be
liable for any settlement of any proceeding contemplated by this paragraph that
is effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Counterparty agrees to indemnify
any Indemnified Person from and against any loss or liability by reason of such
settlement or judgment.  Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding contemplated by this paragraph that is in respect of which
any Indemnified Person is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Person.  If the indemnification provided for in
this paragraph is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities.  The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Person at
law or in equity.  The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 

(c)Regulation M.  Counterparty was not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of any securities of Counterparty,
other than a distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M.  Counterparty did not, until
from or after the second Scheduled Trading Day immediately following the
Effective Date, engage in any such distribution.

 

(d)No Manipulation.  Counterparty did not enter into the Transaction, is not
amending and restating the Transaction and is not making any election hereunder
to create actual or apparent trading activity in any Shares (or any security
convertible into or exchangeable for any Shares) or to raise or depress or
otherwise manipulate the price of any Shares (or any security convertible into
or exchangeable for any Shares) or otherwise in violation of the Exchange Act.

 

(e)Transfer or Assignment.

 

(i)Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

(A)With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(m) or 9(q) of this Amended and Restated
Confirmation;

 





14

--------------------------------------------------------------------------------

 



(B)Any Transfer Options shall only be transferred or assigned to a third party
that is a United States person (as defined in the Internal Revenue Code of 1986,
as amended);

 

(C)Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Dealer;

 

(D)Dealer will not, as a result of such transfer and assignment, be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

 

(E)An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;

 

(F)Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

(G)Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

(ii)Dealer may, without Counterparty’s consent, transfer or assign all or any
part of its rights or obligations under the Transaction (it being understood
that a partial transfer shall be of a pro rata portion of the entire
Transaction) to any affiliate of Dealer with a rating (or whose guarantor has a
rating) for its long term, unsecured and unsubordinated indebtedness equal to or
better than A- by Standard and Poor’s Ratings Services or its successor (“S&P”)
or A3 by Moody’s Investor Services, Inc. (“Moody’s”) or, if either S&P or
Moody’s ceases to rate such debt, at least an equivalent rating or better by a
substitute rating agency mutually agreed by Counterparty and Dealer; provided
(x) that Dealer and such affiliate both qualify as “dealers in securities”
(“Securities Dealers”) within the meaning of Section 475(c)(1) of the Code (as
defined below) and (y) that in the event of a change in law pursuant to which
final or temporary Treasury regulations promulgated under the Code (as in effect
on the date of such transfer or assignment) no longer provide that a transfer or
assignment hereunder by one Securities Dealer to another Securities Dealer will
not constitute a disposition or termination of the Transaction to the
Counterparty and the transfer or assignment is not otherwise clearly treated as
a non-realization event to the Counterparty for U.S. federal income tax
purposes, any such transfer or assignment would require Counterparty’s consent
(not to be unreasonably withheld or delayed); and provided further that
Counterparty will not be required to pay the transferee on any payment date an
amount under Section 2(d)(i)(4) of the Agreement greater than an amount that
Counterparty would have been required to pay to Dealer in the absence of such
transfer and assignment.  All other transfers or assignments by Dealer shall
require the prior written consent of Counterparty, such consent not to be
unreasonably withheld or delayed.  If at any time at which (A) the Section 16
Percentage with respect to any Shares comprising the Basket exceeds 7.5%,
(B) the Option Equity Percentage with respect to any Shares comprising the
Basket exceeds 14.5%, or (C) the Share Amount of any Shares comprising the
Basket exceeds





15

--------------------------------------------------------------------------------

 



the Applicable Share Limit (if any applies) with respect to such Shares (any
such condition described in clauses (A), (B) or (C), an “Excess Ownership
Position”), Dealer is unable after using its commercially reasonable efforts to
effect a transfer or assignment of Options to a third party on pricing terms
reasonably acceptable to Dealer and within a time period reasonably acceptable
to Dealer such that no Excess Ownership Position exists, then Dealer may
designate any Exchange Business Day as an Early Termination Date with respect to
a portion of the Transaction (the “Terminated Portion”), such that following
such partial termination no Excess Ownership Position exists.  In the event that
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Options underlying the Terminated Portion, (2) Counterparty were the
sole Affected Party with respect to such partial termination and (3) the
Terminated Portion were the sole Affected Transaction.  Dealer shall notify
Counterparty of an Excess Ownership Position with respect to which it intends to
seek to effect a transfer or assignment as soon as reasonably practicable after
becoming aware of such Excess Ownership Position.  The “Section 16 Percentage”
as of any day and with respect to any Shares comprising the Basket is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
such Shares that Dealer and each person subject to aggregation of such Shares
with Dealer under Section 13 or Section 16 of the Exchange Act and
rules promulgated thereunder, including any “group” of which Dealer is a part,
directly or indirectly beneficially own (as defined under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder) and (B) the
denominator of which is the number of such Shares outstanding.  The “Option
Equity Percentage” as of any day and with respect to any Shares comprising the
Basket is the fraction, expressed as a percentage, (A) the numerator of which is
the sum of (1) the product of (x) the Number of Options, (y) the Number of
Shares of such Shares comprising the Basket and (z) the Option Entitlement and
(2) the aggregate number of such Shares underlying any other call option
transaction sold by Dealer to Counterparty, and (B) the denominator of which is
the number of such Shares outstanding.  The “Share Amount” as of any day and
with respect to any Shares comprising the Basket is the number of such Shares
that Dealer and any person whose ownership position would be aggregated with
that of Dealer (Dealer or any such person, a “Dealer Person”) under any law,
rule, regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of such Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion.  The “Applicable Share Limit” means, with respect to any
Shares comprising the Basket, a number of such Shares equal to (A) the minimum
number of such Shares that could give rise to reporting or registration
obligations or other requirements (including obtaining prior approval from any
person or entity) of a Dealer Person, or could result in an adverse effect on a
Dealer Person, under any Applicable Restriction, as determined by Dealer in its
reasonable discretion, minus (B) 1% of the number of such Shares outstanding.

 

(iii)Notwithstanding any other provision in this Amended and Restated
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities, or make or receive any
payment in cash, to or from Counterparty, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other
securities, or to make or receive such payment in cash, and otherwise to perform
Dealer’s obligations in respect of the Transaction and any such designee may
assume such obligations.  Dealer shall be discharged of its obligations to
Counterparty to the extent of any such performance.

 

(f)Reserved.

 





16

--------------------------------------------------------------------------------

 



(g)Role of Agent.    Each party agrees and acknowledges that (i) J.P. Morgan
Securities LLC, an affiliate of Dealer (“JPMS”), has acted solely as agent and
not as principal with respect to the Transaction and (ii) JPMS has no obligation
or liability, by way of guaranty, endorsement or otherwise, in any manner in
respect of the Transaction (including, if applicable, in respect of the
settlement thereof). Each party agrees it will look solely to the other party
(or any guarantor in respect thereof) for performance of such other party’s
obligations under the Transaction.

 

(h)Additional Termination Events.

 

(i)Notwithstanding anything to the contrary in this Amended and Restated
Confirmation, if an event of default with respect to Counterparty occurs under
the terms of the Convertible Notes as set forth in Section 6.01 of the
Indenture, then such event of default shall constitute an Additional Termination
Event applicable to the Transaction and, with respect to such Additional
Termination Event, (A) Counterparty shall be deemed to be the sole Affected
Party, (B) the Transaction shall be the sole Affected Transaction and (C) Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement.

 

(ii)Notwithstanding anything to the contrary in this Amended and Restated
Confirmation, the receipt by Dealer from Counterparty, within the applicable
time period set forth under “Notice of Exercise” above, of any Notice of
Exercise in respect of Options that relate to Relevant Convertible Notes as to
which additional Shares would be added to the Conversion Rate pursuant to
Section 12.03 of the Indenture in connection with a “Make-Whole Fundamental
Change” (as defined in the Indenture) shall constitute an Additional Termination
Event as provided in this Section 9(h)(ii).  Upon receipt of any such Notice of
Exercise, Dealer shall designate an Exchange Business Day following such
Additional Termination Event (which Exchange Business Day shall in no event be
earlier than the related settlement date for such Convertible Notes) as an Early
Termination Date with respect to the portion of this Transaction corresponding
to a number of Options (the “Make-Whole Conversion Options”) equal to the lesser
of (A) the number of such Options specified in such Notice of Exercise and
(B) the Number of Options as of the date Dealer designates such Early
Termination Date and, as of such date, the Number of Options shall be reduced by
the number of Make-Whole Conversion Options.  Any payment hereunder with respect
to such termination shall be calculated pursuant to Section 6 of the Agreement
as if (1) an Early Termination Date had been designated in respect of a
Transaction having terms identical to this Transaction and a Number of Options
equal to the number of Make-Whole Conversion Options, (2) Counterparty were the
sole Affected Party with respect to such Additional Termination Event and
(3) the terminated portion of the Transaction were the sole Affected Transaction
(and, for the avoidance of doubt, in determining the amount payable pursuant to
Section 6 of the Agreement, the Calculation Agent shall not take into account
any adjustments to the Option Entitlement that result from corresponding
adjustments to the Conversion Rate pursuant to Section 12.03 of the Indenture);
provided that the amount of cash deliverable in respect of such early
termination by Dealer to Counterparty shall not be greater than the product of
(x) the Applicable Percentage and (y) the excess of (I) (1) the number of
Make-Whole Conversion Options multiplied by (2) the Conversion Rate (after
taking into account any applicable adjustments to the Conversion Rate pursuant
to Section 12.03 of the Indenture) multiplied by (3) a price per Share
determined by the Calculation Agent over (II) the aggregate principal amount of
such Convertible Notes, as determined by the Calculation Agent in a commercially
reasonable manner.

 

(iii)Notwithstanding anything to the contrary in this Amended and Restated
Confirmation, in the event that Counterparty amends, modifies, supplements,
waives or obtains a waiver in respect of any term of the Indenture or the
Convertible Notes governing the principal amount, coupon, maturity, repurchase
obligation of Counterparty, redemption right of Counterparty, any term relating
to conversion of the Convertible Notes (including





17

--------------------------------------------------------------------------------

 



changes to the conversion rate, provisions relating to adjustments to the
conversion rate, conversion settlement dates or conversion conditions), or any
term that would require consent of the holders of not less than 100% of the
principal amount of the Convertible Notes to amend, in each case without the
consent of Dealer, then such event shall constitute an Additional Termination
Event applicable to the Transaction and, with respect to such Additional
Termination Event, (A) Counterparty shall be deemed to be the sole Affected
Party, (B) the Transaction shall be the sole Affected Transaction and (C) Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement.

 

(i)Additional Adjustment Events.

 

(i)In the event that the Calculation Agent determines, following consultation
with Counterparty, that there has occurred a material deterioration in the
liquidity, or that there is a reasonable likelihood that there will occur a
material deterioration in liquidity in the near-term future, of the Basket (or
any Shares comprising the Basket) from the liquidity or expected liquidity
assumed by the Calculation Agent in making its most recent adjustment hereunder
(a “Liquidity Event”), the Calculation Agent will (x) adjust the terms of the
Transaction to reflect the economic effect on the Transaction and/or the trading
and other characteristics (and expected trading and other characteristics) of
any Shares comprising the Basket to Dealer arising out of, or in connection
with, such Liquidity Event and (y) determine the effective date of such
adjustment; provided that, if the Calculation Agent determines that no
adjustment that it could make hereunder would produce a commercially reasonable
result, the Calculation Agent shall notify the parties that the relevant
consequence shall be the termination of the Transaction or, at the option of the
Dealer, the portion of the Transaction affected by such Liquidity Event (which
may be a pro rata portion of the entire Transaction or the portion of the
Transaction represented by the affected portion of the Basket), in which case
Cancellation and Payment (Calculation Agent Determination) or Partial
Cancellation and Payment (Calculation Agent Determination), as applicable, shall
be deemed to apply; provided, further, that, if following an adjustment for a
Liquidity Event and consultation with Counterparty, the Calculation Agent
determines the liquidity of the Basket (or any Shares comprising the Basket) has
materially improved from the liquidity of the Basket or such Shares, as
applicable, assumed by the Calculation Agent in making such adjustment, then the
Calculation Agent will (a) adjust the terms of the transaction to reflect the
economic effect on the Transaction and/or the trading and other characteristics
(and expected trading and other characteristics) of any Shares comprising the
Basket to Dealer arising out of, or in connection with, such improvement in
liquidity (but in no event shall any such adjustment result in terms that are
more favorable to Counterparty than would have existed had the adjustment for
such Liquidity Event not occurred) and (b) determine the effective date of such
adjustment.

 

(ii)In the event of any announcement by, or on behalf of, any Issuer of (w) any
event that, if consummated, would constitute a Potential Adjustment Event,
Merger Event or Tender Offer where such event is withdrawn, discontinued or
otherwise terminated or the terms thereof are changed or otherwise modified
prior to consummation, (x) any event described in Section 12.04(k)(vii) of the
Indenture, (y) any amendment to the Restated Certificate of Incorporation of
Counterparty dated as of April 15, 2016 (the “Charter”) that the Calculation
Agent determines is material in the context of the Transaction, or (z) any event
described in clauses (iii), (iv) or (v) of the definitions of “Exempt Sirius XM
Group Disposition”, “Exempt Braves Group Disposition” or “Exempt Media Group
Disposition” (each, as defined in the Charter), the Calculation Agent, following
consultation with Counterparty, may (a) make such adjustments to the exercise,
settlement, payment or other terms of the Transaction as the Calculation Agent
determines appropriate to account for the economic effect on the Transaction
and/or the trading and other characteristics (and expected trading and other
characteristics) of any





18

--------------------------------------------------------------------------------

 



Shares comprising the Basket to Dealer of such event or announcement (taking
into account a commercially reasonable hedge position and any losses or costs
from any adjustments thereto resulting from the applicable announcement or
event) (in each case, which may include, without limitation, any actual or
expected change in volatility, dividends, correlation, stock loan rate or
liquidity relevant to the Basket or any Shares comprising the Basket) and
(b) determine the effective date of such adjustment; provided that, if the
Calculation Agent determines that no adjustment that it could make hereunder
would produce a commercially reasonable result, the Calculation Agent shall
notify the parties that the relevant consequence shall be the termination of the
Transaction or, at the option of the Dealer, the portion of the Transaction
affected by such announcement or event (which may be a pro rata portion of the
entire Transaction or the portion of the Transaction represented by the affected
portion of the Basket), in which case Cancellation and Payment (Calculation
Agent Determination) or Partial Cancellation and Payment (Calculation Agent
Determination), as applicable, shall be deemed to apply.

 

(j)Amendments to Equity Definitions.

 

(i)Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) the occurrence of any of the events specified in
Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 

(ii)Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

 

(k)Setoff.  In addition to and without limiting any rights of set-off that a
party hereto may have as a matter of law, pursuant to contract or otherwise,
upon the occurrence of an Early Termination Date, either party  (“X”) shall have
the right to set off any obligation that it may have to the other party
(“Y”)  under this Amended and Restated Confirmation, including without
limitation any obligation to make any payment of cash, against any obligation Y
may have to X under any other agreement between X and Y, except any Equity
Contract (each such contract or agreement, a “Separate Agreement”), including
without limitation any obligation to make a payment of cash or a delivery of any
other property or securities. For this purpose, X shall be entitled to convert
any obligation (or the relevant portion of such obligation) denominated in one
currency into another currency at the rate of exchange at which it would be able
to purchase the relevant amount of such currency, and to convert any obligation
to deliver any non-cash property into an obligation to deliver cash in an amount
calculated by reference to the market value of such property as of the Early
Termination Date, as determined by the Calculation Agent in good faith; provided
that in the case of a set-off of any obligation to release or deliver assets
against any right to receive fungible assets, such obligation and right shall be
set off in kind and; provided further that in determining the value of any
obligation to deliver any securities, the value at any time of such obligation
shall be determined by reference to the market value of such securities at such
time, as determined in good faith by the Calculation Agent.  If an obligation is
unascertained at the time of any such set-off, the Calculation Agent may in good
faith estimate the amount or value of such obligation, in which case set-off
will be effected in respect of that estimate, and the relevant party shall
account to the other party at the time such obligation or right is ascertained.
For the avoidance of doubt and notwithstanding anything to the contrary provided
in this Section 9(k), in the event of bankruptcy or liquidation of either
Counterparty or Dealer neither party shall have the right to set off any
obligation that it may have to the other party under the Transaction against any
obligation such other party may have to it, whether arising under the Agreement,
this Amended and Restated Confirmation or any other agreement between the
parties hereto, by operation of law or otherwise.  “Equity Contract” shall mean
for purposes of this provision any transaction relating to Shares between X and
Y that qualifies as ‘equity’ under applicable accounting rules.

 





19

--------------------------------------------------------------------------------

 



(l)Securities Act. Each of Dealer and Counterparty acknowledges that the offer
and sale of the Transaction to it is intended to be exempt from registration
under the Securities Act, by virtue of Section 4(a)(2) thereof.  Accordingly,
Counterparty represents and warrants to Dealer that (i) it has the financial
ability to bear the economic risk of its investment in the Transaction and is
able to bear a total loss of its investment, (ii) it is an “accredited investor”
as that term is defined in Regulation D as promulgated under the Securities Act,
(iii) it is entering into the Transaction for its own account and without a view
to the distribution or resale thereof and (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Amended and Restated Confirmation,
the Securities Act and state securities laws.

 

(m)Waiver of Jury Trial.  Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction.  Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

 

(n)Registration.  Counterparty hereby agrees that if, in the good faith
reasonable judgment of Dealer, any Shares (“Hedge Shares”) acquired by Dealer
for the purpose of hedging its obligations pursuant to the Transaction cannot be
sold in the public market by Dealer without registration under the Securities
Act, Counterparty shall, at its election, either (i) in order to allow Dealer to
sell the Hedge Shares in a registered offering, make available to Dealer an
effective registration statement under the Securities Act and (A) enter into an
agreement, in form and substance satisfactory to Dealer, substantially in the
form of an underwriting agreement for a registered secondary offering,
(B) provide accountant’s “comfort” letters in customary form for registered
offerings of equity securities, (C) provide disclosure opinions of nationally
recognized outside counsel to Counterparty reasonably acceptable to Dealer,
(D) provide other customary opinions, certificates and closing documents
customary in form for registered offerings of equity securities and (E) afford
Dealer a reasonable opportunity to conduct a “due diligence” investigation with
respect to Counterparty customary in scope for underwritten offerings of equity
securities; provided, however, that if Dealer, in its sole reasonable
discretion, is not satisfied with access to due diligence materials, the results
of its due diligence investigation, or the procedures and documentation for the
registered offering referred to above, then clause (ii) or clause (iii) of this
paragraph shall apply at the election of Counterparty, (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance satisfactory to Dealer, including customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Dealer, due diligence rights (for Dealer or any designated buyer
of the Hedge Shares from Dealer), opinions and certificates and such other
documentation as is customary for private placements agreements, all reasonably
acceptable to Dealer (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement), or (iii) purchase the Hedge Shares from Dealer at the Relevant Price
on such Exchange Business Days, and in the amounts, requested by Dealer.

 

(o)Tax Disclosure.  Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

(p)Right to Extend.  Dealer may postpone or add, in whole or in part, any Valid
Day or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by





20

--------------------------------------------------------------------------------

 



Dealer, with respect to some or all of the Options hereunder (or some or all of
the Shares comprising the Basket), if Dealer reasonably determines, in its
discretion, that such action is reasonably necessary or appropriate to preserve
Dealer’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions or to enable Dealer to effect purchases of any Shares
comprising the Basket in connection with its hedging, hedge unwind or settlement
activity hereunder in a manner that would, if Dealer were Counterparty or an
affiliated purchaser of Counterparty, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer.

 

(q)Securities Contract; Swap Agreement.   The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

(r)Notice of Certain Other Events.  Counterparty covenants and agrees that:

 

(i)promptly following the public announcement of the results of any election by
the holders of any Shares comprising the Basket with respect to the
consideration due upon consummation of any Merger Event, Counterparty shall give
Dealer written notice of the types and amounts of consideration that holders of
such Shares have affirmatively elected to receive upon consummation of such
Merger Event (the date of such notification, the “Consideration Notification
Date”); provided that in no event shall the Consideration Notification Date be
later than the date on which such Merger Event is consummated; and

 

(ii)promptly following any adjustment to the Convertible Notes in connection
with any Potential Adjustment Event, Merger Event or Tender Offer, Counterparty
shall give Dealer written notice of the details of such adjustment.

 

(s)Wall Street Transparency and Accountability Act.  In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Amended and
Restated Confirmation or the Agreement, as applicable, arising from a
termination event, force majeure, illegality, increased costs, regulatory change
or similar event under this Amended and Restated Confirmation, the Equity
Definitions incorporated herein, or the Agreement (including, but not limited
to, rights arising from Change in Law, Hedging Disruption, Increased Cost of
Hedging, a Liquidity Event, an Excess Ownership Position, or Illegality (as
defined in the Agreement)).

 

(t)Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Relevant Prices; and (D) any
market activities of Dealer and its affiliates with respect to Shares may affect
the market price and volatility of Shares, as well as the Relevant Prices, each
in a manner that may be adverse to Counterparty.

 





21

--------------------------------------------------------------------------------

 



(u)Early Unwind.  In the event the sale of the “Additional Securities” (as
defined in the Purchase Agreement) is not consummated with the Initial
Purchasers for any reason, or Counterparty fails to deliver to Dealer opinions
of counsel as required pursuant to Section 9(a) of the Original Confirmation, in
each case by 5:00 p.m. (New York City time) on the Premium Payment Date, or such
later date as agreed upon by the parties (the Premium Payment Date or such later
date, the “Early Unwind Date”), the Transaction shall automatically terminate
(the “Early Unwind”) on the Early Unwind Date and (i) the Transaction and all of
the respective rights and obligations of Dealer and Counterparty under the
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date; provided that
Counterparty shall purchase from Dealer on the Early Unwind Date all Shares
purchased by Dealer or one or more of its affiliates in connection with the
Transaction at the then prevailing market price.  Each of Dealer and
Counterparty represents and acknowledges to the other that, subject to the
proviso included in this Section 9(u), upon an Early Unwind, all obligations
with respect to the Transaction shall be deemed fully and finally discharged.

 

(v)Withholding Tax Imposed on Payments to Non-U.S. Parties under the United
States Foreign Account Tax Compliance Act.  “Tax” and “Indemnifiable Tax”, each
as defined in Section 14 of the Agreement, shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”).  For the avoidance of doubt, a FATCA
Withholding Tax is a Tax the deduction or withholding of which is required by
applicable law for the purposes of Section 2(d) of the Agreement.

 

(w)Tax Representation and Tax Forms.

 

For the purposes of Section 3(f) of the Agreement, Dealer and Counterparty each
represent either (i) that they are “United States persons” within the meaning of
Section 7701(a)(30) of the Code or (ii) that payments received or deemed
received pursuant to this Amended and Restated Confirmation will be treated as
income effectively connected with the conduct of a trade or business within the
United States.  To the extent clause (i) applies, the relevant party shall
deliver to the other party, on or prior to the Trade Date, a properly completed
and executed Internal Revenue Service Form W-9.  To the extent clause (ii)
applies, the relevant party shall deliver to the other party, on or prior to the
Trade Date, a properly completed and executed Internal Revenue Service Form
W-8ECI.

 

(x)Amendments and Elections with Respect to the Agreement.  The “Cross Default”
provisions of Section 5(a)(vi) of the Agreement will apply to Dealer and will
apply to Counterparty; provided that (A) the words “, or becoming capable at
such time of being declared,” shall be deleted from Section 5(a)(vi),
(B) “Specified Indebtedness” shall not include any obligation in respect of
deposits received in the ordinary course of a party’s banking business, and
(C) the “Threshold Amount” shall be, in relation to Dealer, an amount equal to
three percent (3%) of the shareholders’ equity of Dealer and, in relation to
Counterparty, USD $50,000,000.

 

 



22

--------------------------------------------------------------------------------

 



 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Amended and Restated Confirmation and returning it
to J.P. Morgan Securities LLC, 383 Madison Ave, New York, NY 10179, and by email
to EDG_Notices@jpmorgan.com and edg.us.flow.corporates.mo@jpmorgan.com.

 

Very truly yours,

 

 

 

J.P. Morgan Securities LLC, as agent for JPMorgan Chase Bank, National
Association

 

 

 

By:

/s/ Yun Xie

 

Authorized Signatory

 

Name:

Yun Xie

 

 

Executive Director

 

 

 

 

Accepted and confirmed as of the Trade Date:

 

Liberty Media Corporation

 

 

 

 

 

 

 

By:

/s/ Neal D. Dermer

 

Authorized Signatory

 

Name:

Neal D. Dermer

 

 

Vice President and Treasurer

 

 

 

 



Additional Cash Convertible Bond Hedge Transaction Confirmation – JPMorgan

 

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London, E14 5JP
Authorised and regulated by the Financial Services Authority

--------------------------------------------------------------------------------

 



 

Annex I

 

Shares Comprising the Basket

 

The Basket is comprised of the specified Shares listed below in the relative
proportions and numbers set out in relation to each Class below.

 

Class

Number of Shares in Basket

Bloomberg Page

Series A Liberty SiriusXM common stock, par value USD 0.01 per share (Exchange
symbol “LSXMA”)

1.00

Bloomberg page LSXMA <equity> AQR (or any successor thereto)

Series A Liberty Braves common stock, par value USD 0.01 per share (Exchange
symbol “BATRA”)

0.10

Bloomberg page BATRA <equity> AQR (or any successor thereto)

Series A Liberty Media common stock, par value USD 0.01 per share (Exchange
symbol “LMCA”)

0.25

Bloomberg page LMCA <equity> AQR (or any successor thereto)

 

Annex I

--------------------------------------------------------------------------------